DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1).
As to claim 1, Mangiardi disclose applying a covering to a stent body with a biodegradable or bioabsorbable material. Mangiardi discloses the biodgradable material can be applied by first coating the stent body with a biodegradable coating and then covering with electrospun fibers biodegradable coating (see 0066). Mangiardi discloses the coating allows the covering to adhere more effectively to the stent body (see 0070). Mangiardi further states the coating may be the same material as the biodegradable material in the covering (see 0070). The covering can be made of poly(l-lactic acid) (see 0077). Mangiardi states the dip coating has increased thickness, which allows for the coating to expand beyond its current state (see 104). 
	Mangiardi fails to teach the fibers of the biocompatible polymer are partially embedded into the dip coating, and the coating remains intact/independent of cracks/tears after application of mechanical forces such as bending, tensile stress, compression, and torsion as required by claim 1. 
	Friedrich et al. discloses a process for forming a fiber reinforced implant comprising a silicone matrix and fibers embedded in the silicone matrix. Friedrich et al. teaches the fibers are electrospun (see page 8).  A support is coated with silicone via a dip coating process (see page 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi to include applying the electrospun coating prior to drying of the dip coating as taught by Friedrich et al. in order to allow the fibers to embed the coating. One would have been motivated to do so since both are directed to coating implants with a dip coating and an electrospun coating and Friedrich et al. further teaches by applying the electrospun fibers to a tacky dip-coating the fibers become embedded which improves the stability and resistance to cracks with expansion. 
As to claim 2, the polymer can be polylactic acid (see 0077 of Mangiardi).
As to claim 4, Mangiardi states the implant can be formed of metal, ceramic or polymers (see 0072, 0076).
As to claim 5, the metal can be titanium (see 0076). 
As to claim 6, the polymer can be polyethylene or polydimethylsiloxane (see 0083).
As to claim 8, the implant can be stent used to treat cardiac aneurysm (See 0020, 0026). 
As to claim 9, the implant is a stent which is a tube. 
As to claim 10, , Mangiardi modified by Friedrich et al. fail to teach the biocompatible polymer coating is within the range of 100 nm to 5 microns. Mangiardi does state the coating allows for the covering to more effectively adhere to the stent body therefore the thickness is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi to include the claimed thicknesses through routine experimentation in order to optimize the adherence of the electrospun fibers to the stent body especially since the coating of Mangiardi is applied for the same reason as that of the current application and there is no evidence of criticality of  using the claimed thicknesses. 

As to claim 12, Mangiardi stats the coating can be modified by application of therapeutic agents (see 0091).
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1) as applied to claim 1 above , further in view of Hunter et al. (US 2005/0142163).
The teachings of Mangiardi in view of Friedrich et al. as applied to claim 1 and 2 are as stated above. 
Mangiardi fails to teach the use of silk fibroin as the biocompatible polymer as required by claim 3. 
As to claim 13, Mangiardi disclose the stent can be formed of polydimethylsiloxane. Mangiardi states the electrospun coating is applied such that the fibers cross one another interlocking and forming angles (see 0106) this allows for stress loads to be distributed throughout the device.  The applicator is moved in various directions in order to achieve the desired fiber orientation (see 0111). Mangiardi fails to teach the coating is silk fibroin and that it is formed by dissolving silk fibroin in hexafluoroisopropanol to form a solution and electrospinning using the solution as required. 
Hunter et al. discloses forming medical implants with fibroisis inducing agents that can be used to treat vascular aneurysms (see 0779). Hunter et al. shows the implant have polymers such as silk, polylactic acid, polyurethanes, collagen, etc. (see 0120). Hunter teaches attaching 
It would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi modified by Friedrich et al. to include using silk fibroin as the biocompatible polymer as taught by Hunter at al. One would have been motivated to do so since both are directed to coating stent used to treat aneurysms with a biocompatible coating where Hunter at al. Further teaches the silk fibroin is an alternative biocompatible coating to polylactic acid and can be used as a fibrosis inducing agent allowing for increased fibrosis between the implant and host (see abstract). It has been established that the mere substitution of one known element for another with the same intended purpose provides predictable results.
Mangiardi states the stent can be formed of ceramic material but fails to teach the material is hydroxyapatite as required by clam 7.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1) as applied to claim 4 above , further in view of Kuehling (US 2010/0070022).
The teachings of Mangiardi in view of Friedrich et al. as applied to claim 4 are as stated above. 
Mangiardi states the stent can be formed of ceramic material but fails to teach the material is hydroxyapatite as required by clam 7.
Kuehling discloses a process for forming a stent. The stent can be formed of ceramic material such as calcium phosphate ceramics (hydroxyapatite). 
Kuehling. One would have been motivated to do so since Mangiardi in view of Friedrich et al. states the general use of stent formed of ceramic material but fails to disclose the specific ceramic material while Kuehling discloses forming stents of various types of material where the stent can be formed of a ceramic material such as hydroxyapatite. It has been established that the mere substation of one known element for another provides predictable results therefore one would have a reasonable expectation of success in using the hydroxyapatite as the ceramic material depending upon the treatment desired. 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. As to claim 1, Applicant argues the prior art of Friedrich teaches fully embedding the fibers with the silicone and that the teachings of Friedrich does not suggest forming an implant where only a portion of the fibers are embedded within the implant coating. However, the Examiner would like to note the claim states “said process comprising”; the process is not limited to the steps that are recited in the claim. Although Friedrich states the process provides further steps when forming the implant, Friedrich does teach the step of applying a coating which is in a tacky state and then further applying fibers that are partially embedded that coating which reads on the claimed limitations. The claims does not state or teach that no further steps can be performed during the process. As to the limitation of the coating remaining intact without forming of cracks or tears after a mechanical force is applied, Friedrich states the reinforcement with fibers allows for the high stability and resistance to damages, “especially cracks and ruptures” (see page 17, lines 1-12). For the reasons stated above the previous rejections are being maintained. 
The Examiner would also like to note that Friedrich teaches the reinforcement with the fibers is providing the improved stability and prevention of cracks and ruptures. Friedrich further . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715